range, in part, because “it viewed the defendant’s crimes ‘as much more serious [in Puerto Rico]

than if they had occurred in a less violent society.’” Id. at 285-86.

          In upholding the sentence the First Circuit held

          In weighing the impact associated with a particular crime, a sentencing court may
          consider the pervasiveness of that type of crime in the relevant community. This
          proposition follows logically from the fact that ‘[d]eterrence is widely recognized
          as an important factor in the sentencing calculus.’ Thus, ‘the incidence of
          particular crimes in the relevant community appropriately informs and
          contextualizes the ... need for deterrence.’

Id. at 286(citations omitted). See also United States v. Rivera-Gonzalez, 776 F.3d 45, 51 (1st Cir.

2015) (Court could take into account community-based considerations, including high incidence

of violent and gun related crimes when sentencing defendant for drug and gun offenses.)

            The government asserts that the same logic should apply to the case at bar. In this case,

the defendant stands convicted of several counts related to the distribution of heroin in a city that

is besmirched with drug distribution and the violence often associated with it. Heroin has taken

a tremendous toll on the communities of Massachusetts, and this particularly true of Springfield.

The Massachusetts Department of Health has found that since 2000, there have been an

estimated 17,788 opioid-related overdose deaths in Massachusetts. 1 During the period of 2000-

2016, Hampden County has suffered 1,023 such deaths. 2 In 2013, Springfield’s opioid-related

death rate was the highest in Massachusetts and was 65% higher than the overall rate in the

Commonwealth. 3 In 2016, 74 opioid-related deaths occurred in Springfield alone. 4 Clearly, at

the time the defendant was distributing massive amounts of heroin in Western Massachusetts, he



1
 Data Breif: Opioid-Related Overdose Deaths among Massachusetts Residents, Massachusetts Department of
Health, August 2019
2
 Number of Opioid-Related Overdose Deaths, all Intents by County 2000-2016, Massachusetts Department of
Health, May 2018.
3
    Registry of Vital Records and Statistics, MDPH (MassCHIP 4/14/15; 5/1/15).
4
 Number of Opioid-Related Overdose Deaths, all Intents by City/Town 2013-2016, Massachusetts Department of
Health, May 2018.
                                                         2
was doing so as he watched his neighbors' lives crumble, his city struggle, and the region suffer -

all as a result of the heroin he sold. Yet, the defendant chose to profit from this destruction

without a concern for the many lives lost and the countless more ruined.

        The devastating impact of heroin continues today, despite the spreading use of Narcan

and a number of large seizures of heroin by local, state, and federal authorities. In 2018, the

number of fatal opioid-related overdoses increased in the four counties of Western

Massachusetts – the market previously served by the defendant. Hampden County suffered

nearly one hundred more deaths in 2018 than in did in 2017.5 Shockingly, the number of fatal

overdoses in Springfield more than doubled in this period, jumping from 38 in 2017 to 80 in

2018.6 Similarly, Hampshire, Franklin and Berkshire Counties suffered more opioid-related

deaths in 2018 than they did in 2017.7

        In the landscape of this devastating opioid epidemic, where most members of the

community saw destruction and despair, the defendant saw an opportunity to profit. Where

community members worked tirelessly to help those afflicted with addiction, the defendant

preyed upon them. When countless families buried a loved one lost to heroin, the defendant

counted his money. To be sure, the defendant preyed upon addicts in a prolific manner. For

example, in one single day, the defendant’s organization possessed more than six kilograms of

heroin which he was planning to process into more than 400,000 dosage units8 of heroin had




5
 There were 208 deaths in 2018 and 114 in 2017. Number of Opioid-Related Overdose Deaths, all Intents by
County 2010-2018, Massachusetts Department of Health, August 2019.
6
 Number of Opioid-Related Overdose Deaths, all Intents by City/Town 2013-2016, Massachusetts Department of
Health, August 2019.
7
 Number of Opioid-Related Overdose Deaths, all Intents by County 2010-2018, Massachusetts Department of
Health, August 2019.
8
  Each kilogram of heroin processed by the MARTE DTO turned to approximately 67,000 dosage units after adding
cut.
                                                      3
authorities not intervened and dismantled his operation. At the street level, addicts would have

spent approximately $1.4 million on this amount of the defendant’s heroin. 9

           In total, the government seized approximately seven kilograms of heroin (PSR ¶ 74) and

nearly two kilograms of Fentanyl from the defendant, and this amount represents only a small

percentage of the defendant’s drug distribution that occurred during this investigation. With

each transaction, the defendant had an opportunity to realize the breadth of the harm he was

causing, yet he persisted. As evidenced by the defendant’s work history, this is not a case where

the defendant turned to the sale of heroin in order to support his own habit or because he had no

other life skills to rely on. Rather, it is clear that the defendant’s decision to distribute heroin

was a cold, profit-driven business decision and that he had no concern for those whose lives were

ruined in the wake of his pursuit of monetary gain. It is clear that the defendant conducted a

cost-benefit analysis and willfully accepted the risk that he would be responsible for the death of

innumerable others - and he happily accepted it as a cost of doing business.

           The defendant’s willingness to risk the lives of others in pursuit of profit did not stop at

simply selling heroin. The defendant has also shown a willingness to resort to lethal force in

order to protect his drug stash and drug proceeds, as demonstrated by the role firearms played in

his Drug Trafficking Organization. The defendant not only deemed it necessary that he possess a

firearm to protect his heroin trafficking business, he expected his subordinates to risk their own

lives in order to protect his ill-gotten gains. This is demonstrated by the fact that he provided a

firearm to at least one subordinate in order to protect the organization’s heroin. PSR at ¶ 59.

           Therefore, because the defendant was so willing to destroy lives, both with his sale of

poison and with physical violence, motivated by nothing more than greed, the government asks

that this Court to find that this case merits a sentence of 180 months.



9
    Conservatively, a bundle of heroin, which consists of 10 dosage units, sells for $35 at retail in the Springfield area.
                                                              4
       B.      The Need for the Sentence Imposed to Reflect the Seriousness of the Offense,
               to Promote Respect for the Law, and to Provide just Punishment for the
               Offense.

       A sentence of 180 months reflects the seriousness of the offense, promotes respect for the

law and provides just punishment for the charged offenses because it properly balances the

defendant’s criminal history and criminal conduct with his specific characteristics and the

sentence the defendant served as a result of state convictions that occurred for similar conduct.

       C.      The Need for the Sentence Imposed to Afford Adequate Deterrence to
               Criminal Conduct.

       As noted supra, the number of fatal opioid-related deaths in Western Massachusetts has

continued to increase following the defendant’s arrest. Therefore, it is clear that others have

quickly filled the role of the defendant as a major supplier of heroin in the region. A sentence of

180 months will send a clear message to the next generation of drug dealers and to society that

the distribution of heroin will not be tolerated.

       D.      The Need for the Sentence Imposed to Protect the Public From Further
               Crimes of the Defendant.

       During the period of incarceration, and to a lesser degree during his period of supervised

release, the public would be protected from new criminal conduct by the defendant.

       E.      The Need for the Sentence Imposed to Provide the Defendant with Needed
               Educational or Vocational Training, Medical Care, or Other Correctional
               Treatment in the Most Effective Manner.

       The defendant would benefit from the additional vocational training and substance abuse

treatment that he could participate in during his incarceration.

       F.      The Sentence Takes into Consideration the Types of Sentences Available and
               the Sentencing Range Established by the U.S.S.G.

       A sentence of 180 months takes into consideration all of the types of sentences available

for the crime of conviction.



                                                    5
II.    CONCLUSION

       The government moves that based upon the reasons set forth above, the Court impose a

sentence of 180 months.

                                          Respectfully submitted,

                                          ANDREW E. LELLING
                                          United States Attorney

                                          /s/ Neil L. Desroches
                                          NEIL L. DESROCHES
                                          Assistant United States Attorney
                                          300 State Street, Suite 230
                                          Springfield, MA 01105
                                          413-785-0398
                                          neil.desroches@usdoj.gov




                                             6
                                       Certificate of Service

September 19, 2019

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                              /s/ Neil L. Desroches
                                              Neil L. Desroches
                                              Assistant United States Attorney




                                                 7
